
	
		II
		111th CONGRESS
		1st Session
		S. 759
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Bingaman (for
			 himself, Mr. Bennett,
			 Mr. Udall of New Mexico,
			 Mr. Kyl, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To amend the Transportation Equity Act for the 21st
		  Century to reauthorize a provision relating to additional contract authority
		  for States with Indian reservations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Indian School Bus Route Safety
			 Reauthorization Act of 2009.
		2.Reauthorization
			 of additional contract authority for States with Indian
			 reservationsSection
			 1214(d)(5)(A) of the Transportation Equity Act for the 21st Century (23 U.S.C.
			 202 note; 112 Stat. 206; 119 Stat. 1460) is amended by striking
			 $1,800,000 for each of fiscal years 2005 through 2009 and
			 inserting $2,000,000 for each of fiscal years 2010 through
			 2015.
		
